DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 45-48, 49-50, 53-56, 58-62, and 65-66 allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a medical device for treatment of a sinus and/or ear that includes the combination of recited limitations in claims 45 and 65-66. The art alone or in combination did not teach wherein he hollow cannula is configured to be at least partially inserted through an ostium into a sinus cavity/ear of a subject; and a flexible grinding wire movable within the cannula's lumen and configured to be inserted into and retrieved out of the sinus cavity through the cannula's lumen, and to rotate along a longitudinal axis thereof and thereby grind, chop and/or stir material present in said sinus cavity and/or inside said hollow cannula, wherein the hollow cannula is in fluid flow communication with an irrigation/ aspiration source; and a wire handle functionally connected to the wire, allowing a user to advance and retrieve the wire within the hollow cannula and into and out of the cannula lumen; and a shaft, wherein at a distal section thereof, the shaft is connected to the wire and at a proximal section thereof, the shaft is connected to a motor connected to the wire handle, wherein the motor provides rotational movement to the shaft, which transmits this movement to the wire; wherein the device is handheld by a gripping handle. Makower et al. (2008/0275483 A1) fails to disclose the above limitations, additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771